Citation Nr: 0731287	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-31 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for nosebleeds.

2.  Entitlement to service connection for nosebleeds. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran (also referred to as "appellant") served in the 
Reserves from November 1965 to January 1967 and on active 
duty from January 1967 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision from the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied reopening on the basis 
that new and material evidence had not been received.


FINDINGS OF FACT

1.  A July 1974 rating decision denied service connection for 
nosebleeds; notice of this decision was issued on July 19, 
1974; and the appellant did not file a notice of disagreement 
with this decision within one year of notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the July 1974 decision is new and relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  The veteran's nosebleeds were not noted on the service 
entrance examination.

4.  Clear and unmistakable evidence demonstrates that the 
veteran's nosebleeds existed prior to service.

5.  The veteran's nosebleeds permanently increased in 
severity during service.


CONCLUSIONS OF LAW

1.  The July 1974 decision became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  New and material evidence sufficient to reopen the claim 
for service connection for nosebleeds has been received.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a) (2007).

3.  The veteran's nosebleeds clearly and unmistakably existed 
prior to his entry into military service, and the presumption 
of soundness at induction is rebutted.  
38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 
38 C.F.R. § 3.306(b) (2007).

4.  The veteran's pre-existing nosebleeds were aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Collectively, VA's notice and duty to assist letters dated in 
December 2002, April 2003, July 2004, and August 2004 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as the letters informed the veteran of 
what evidence was needed to establish the benefits sought 
(both reopening of the claim and service connection), of what 
VA would do or had done, and what evidence he should provide, 
and informed the veteran that it was his responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency necessary 
to support the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought. VA medical records and private 
treatment records and medical opinion have been associated 
with the record.  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2007), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was not provided with notice of the type of evidence 
necessary to establish an effective date or increased rating 
if service connection is granted on appeal.  However, when 
implementing the Board's grant of service connection, the RO 
will address any notice defect with respect to the rating and 
effective date.  Significantly, the veteran retains the right 
to appeal the initial disability rating and effective date 
assigned by the RO. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, letters from his 
family members and acquaintances, and arguments presented by 
the representative organization.  Because the full benefits 
sought on appeal are being granted by this Board decision, no 
further notice or assistance to the appellant is required.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi,16 Vet. App. 183, 186-87 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).



New and Material Evidence to Reopen Service Connection for 
Nosebleeds 

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's November 
2002 claim to reopen service connection for nosebleeds was 
received after August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which, by itself or in connection with evidence 
previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, in a July 1974 rating decision, the RO denied 
the veteran's claim for service connection for nosebleeds on 
the basis that they pre-existed service for two years, and 
that the service medical record evidence did not show a 
worsening of disability during service.  Notice of this 
decision was issued on July 19, 1974.  The veteran did not 
submit a timely notice of disagreement within a year of the 
decision; therefore, the July 1974 denial of service 
connection for nosebleeds became "final" under 38 U.S.C.A. § 
7105(c) and 38 C.F.R. § 20.1103.

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the July 1974 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed July 1974 decision 
that is new relates to the questions of an in-service event 
or injury and aggravation of the appellant's pre-existing 
nosebleeds in service.  New evidence includes the appellant's 
private treatment, medical records and competent medical 
opinion for the time frame of February 1988 to June 2004, VA 
treatment records of April 2003, and statements of the 
veteran, the veteran's family, and his acquaintances dated in 
April, May, and August 2004.  This evidence relates to the 
question of whether there was a permanent worsening of pre-
existing disability of nosebleeds during service, a fact that 
was not established at the time of July 1974 rating decision.  
The additional evidence tends to support the appellant's 
contention that his nosebleeds were aggravated by his active 
service.  The Board finds that this additional evidence 
raises a reasonable possibility of substantiating the claim 
for service connection for disability referred to as 
nosebleeds.  Consequently, the Board finds that VA has 
received new and material evidence to reopen the veteran's 
claim for service connection for nosebleeds, and the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Service Connection for Nosebleeds

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Where no defects are "noted" at 
service entrance, clear and unmistakable evidence showing 
that the disability manifested in service existed before 
service is required to rebut the presumption of sound 
condition.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, will 
not be considered service connected, unless the disease is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

Turning to the merits of the veteran's reopened claim for 
service connection for nosebleeds, the Board finds that the 
veteran's nosebleeds were not "noted" on the service 
entrance examination.  The veteran's pre-induction 
examination report of October 1965, May 1966 release from 
active duty training in the Reserves report, and his October 
1966 annual Reserve examination report were all silent for 
any mention of nosebleeds.  Because the nosebleeds were not 
"noted" at the time of the 1965 and 1966 examinations, the 
veteran is entitled to the presumption of sound condition.  
38 U.S.C.A. § 1111. 

Service medical records of April 1966 and January 1967 
include statements by the veteran that "there has been no 
significant change in my physical condition since my last 
physical examination."  A March 1968 service medical record 
entry reveals that the veteran reported a two year history 
persistent nosebleeds (epistaxis), and clinical examination 
revealed some epistaxis.  An April 1968 service medical 
record entry reflects a two year history of suffering from 
epistaxis, that the veteran's ship has just returned from 
sea, and the condition had recently worsened, so was seeking 
medical treatment.  In April 1968, the veteran reported he 
had two nosebleeds per day.  In May of 1968 the veteran was 
treated at a military clinic with cauterization for 
nosebleeds.  The veteran's service separation examination of 
September 1968 notes a past problem of nosebleeds.  Based on 
this evidence, the Board finds that the presumption of sound 
condition is rebutted by clear and unmistakable (obvious and 
manifest) evidence that the veteran's nosebleeds pre-existed 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303.  

The next question is whether clear and unmistakable evidence 
shows that the veteran's preexisting nosebleeds were not 
aggravated during service.  The appellant's service medical 
records of April 1968 state the epistaxis had recently 
worsened so he experienced two nosebleeds per day.  The May 
1968 service medical record entry reveals that cauterization 
was required to treat the nosebleeds.  The veteran's 
separation examination records of September 1968 also 
indicate nosebleed problems, although they were not indicated 
to be a problem in September 1968.  

While temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened, in this 
case the veteran did not have temporary or intermittent 
flare-ups in service, but rather an actual worsening of 
nosebleeds, as evidence by the in-service notation of 
increased worsening by April 1968 and post-service medical 
evidence of continued medical treatment for nosebleeds.  See 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).   For 
example, the veteran's June 1974 claim for compensation 
indicates that he had private treatment for his nosebleeds 
within a year of service separation, and from 1969 through 
1974.  Private treatment records from February 1988 through 
August 2002 indicate that the veteran had increasing problems 
with epistaxis, was periodically cauterized for his 
nosebleeds, and was treated with medication.  Private opinion 
of August 2002 noted that the veteran's nosebleeds, which had 
led to multiple operations, were probably aggravated by his 
work in cold lockers at the grocers, and questioned whether 
the veteran should take an early medical retirement.  The 
private physician opined that the veteran would continue to 
have recurring bleeding in unexpected situations.

An April 2003 VA primary care medical record indicated that 
the veteran's nosebleeds had been treated with several 
surgeries, but without response.  In March 2004, a private 
physician noted that the veteran's congenital nosebleeds 
worsened during service, while he was working in confined 
quarters with noxious fumes and paint that irritated his nose 
to the point that he began having recurrent epistaxis, which 
has been a lifelong problem.  In June 2004, the same 
physician again opined that the veteran's nosebleeds were 
worsened by the noxious chemical exposure in the military, 
and that it was reasonable that his condition was "indeed 
exacerbated by his exposures."
  
Further evidence to support the veteran's contention that his 
nosebleeds were aggravated in service are April 2004 letters 
from his siblings and acquaintances to the effect that, while 
the veteran had nosebleeds as a child and an adolescent, the 
nosebleeds increased in intensity in service.  One of his 
sisters wrote in May 2004 that, when the veteran went into 
service, he began to have constant problems with bleeding 
when he was assigned to work with paints and paint thinners.    



Based on the evidence, the Board finds that the evidence is 
not clear and unmistakable evidence that the veteran's pre-
existing nosebleeds did not permanently increase in severity 
in service.  For these reasons, the Board finds that the 
veteran's preexisting nosebleeds were aggravated while in 
active service.  


ORDER

Service connection for nosebleeds is reopened, and granted on 
the merits.


____________________________________________
JEFFREY PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


